UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01700 Franklin Gold and Precious Metals Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 6/30/13 Item 1. Proxy Voting Records. Franklin Gold and Precious Metals Fund AFRICAN BARRICK GOLD PLC Meeting Date:APR 18, 2013 Record Date:APR 16, 2013 Meeting Type:ANNUAL Ticker:ABG Security ID:G0128R100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Approve Final Dividend Management For For 4 Elect Kelvin Dushnisky as Director Management For For 5 Re-elect Gregory Hawkins as Director Management For For 6 Re-elect Juma Mwapachu as Director Management For For 7 Re-elect Andre Falzon as Director Management For For 8 Re-elect Stephen Galbraith as Director Management For For 9 Re-elect David Hodgson as Director Management For For 10 Re-elect Michael Kenyon as Director Management For For 11 Elect Richard McCreary as Director Management For For 12 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For AGNICO-EAGLE MINES LIMITED Meeting Date:APR 26, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:AEM Security ID:008474108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.01 Elect Director Leanne M. Baker Management For For 1.02 Elect Director Douglas R. Beaumont Management For For 1.03 Elect Director Sean Boyd Management For For 1.04 Elect Director Martine A. Celej Management For For 1.05 Elect Director Clifford J. Davis Management For For 1.06 Elect Director Robert J. Gemmell Management For For 1.07 Elect Director Bernard Kraft Management For For 1.08 Elect Director Mel Leiderman Management For For 1.09 Elect Director James D. Nasso Management For For 1.10 Elect Director Sean Riley Management For For 1.11 Elect Director J. Merfyn Roberts Management For For 1.12 Elect Director Howard R. Stockford Management For For 1.13 Elect Director Pertti Voutilainen Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Stock Option Plan Management For For 4 Change Company Name to Agnico Eagle Mines Limited/Mines Agnico Eagle Limitee Management For For 5 Approve Advance Notice Policy Management For For 6 Advisory Vote on Executive Compensation Approach Management For For ALACER GOLD CORP. Meeting Date:JUN 11, 2013 Record Date:APR 30, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:AQG Security ID:010679108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy J. Haddon Management For For 1.2 Elect Director David F. Quinlivan Management For For 1.3 Elect Director Jan A. Castro Management For For 1.4 Elect Director Stephanie J. Unwin Management For For 1.5 Elect Director Edward C. Dowling, Jr. Management For For 1.6 Elect Director Rohan I. Williams Management For For 1.7 Elect Director Richard P. Graff Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Shareholder Rights Plan Management For For ALAMOS GOLD INC. Meeting Date:JUN 06, 2013 Record Date:MAY 03, 2013 Meeting Type:ANNUAL Ticker:AGI Security ID:011527108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Mark Wayne Management For For 2.2 Elect Director John A. McCluskey Management For For 2.3 Elect Director Kenneth Stowe Management For For 2.4 Elect Director David Gower Management For For 2.5 Elect Director Paul J. Murphy Management For For 2.6 Elect Director Anthony Garson Management For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ALLIED GOLD MINING PLC Meeting Date:AUG 14, 2012 Record Date:AUG 10, 2012 Meeting Type:SPECIAL Ticker:ALDL Security ID:B4Q54C6 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Allied Gold Mining plc by St Barbara Limited Management For For ALLIED GOLD MINING PLC Meeting Date:AUG 14, 2012 Record Date:AUG 10, 2012 Meeting Type:SPECIAL Ticker:ALDL Security ID:G0259M110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Allied Gold Mining plc by St Barbara Limited Management For For ALLIED GOLD MINING PLC Meeting Date:AUG 14, 2012 Record Date:AUG 10, 2012 Meeting Type:SPECIAL Ticker:ALDL Security ID:G0291M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Allied Gold Mining plc by St Barbara Limited Management For For ALLIED GOLD MINING PLC Meeting Date:AUG 14, 2012 Record Date:AUG 10, 2012 Meeting Type:COURT Ticker:ALD Security ID:B4Q54C6 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For ALLIED GOLD MINING PLC Meeting Date:AUG 14, 2012 Record Date:AUG 10, 2012 Meeting Type:COURT Ticker:ALD Security ID:G0259M110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For ALLIED GOLD MINING PLC Meeting Date:AUG 14, 2012 Record Date:AUG 10, 2012 Meeting Type:COURT Ticker:ALD Security ID:G0291M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For ANGLO AMERICAN PLATINUM LTD Meeting Date:APR 26, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:AMS Security ID:S9122P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 31 December 2012 Management For For 2.1 Re-elect Brian Beamish as Director Management For For 2.2 Re-elect Valli Moosa as Director Management For For 2.3 Re-elect Wendy Lucas-Bull as Director Management For For 2.4 Elect Chris Griffith as Director Management For For 2.5 Elect Khanyisile Kweyama as Director Management For For 2.6 Elect John Vice as Director Management For For 3.1 Re-elect Richard Dunne as Chairman of the Audit Committee Management For For 3.2 Elect Valli Moosa as Member of the Audit Committee Management For For 3.3 Elect John Vice as Member of the Audit Committee Management For For 4 Reappoint Deloitte & Touche as Auditors of the Company and James Welch as the Designated Audit Partner Management For For 5 Approve Remuneration Policy Management For Against 6 Place Authorised but Unissued Shares under Control of Directors Management For For 1 Adopt New Memorandum of Incorporation Management For For 2a Approve Non-Executive Directors' Fees Management For For 2b Approve Additional Special Board Fee Management For For 3 Authorise Repurchase of Up to 10 Percent of Issued Share Capital Management For For 4 Approve Financial Assistance to Related or Inter-related Parties Management For For ANGLOGOLD ASHANTI LTD Meeting Date:MAR 11, 2013 Record Date:FEB 15, 2013 Meeting Type:SPECIAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Long Term Incentive Plan 2005 Management For For 2 Amend Bonus Share Plan 2005 Management For For 3 Authorise Board to Ratify and Execute Approved Resolutions Management For For ANGLOGOLD ASHANTI LTD Meeting Date:MAR 27, 2013 Record Date:FEB 15, 2013 Meeting Type:SPECIAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Memorandum of Incorporation Management For For 1 Authorise Board to Ratify and Execute Approved Resolutions Management For For ANGLOGOLD ASHANTI LTD Meeting Date:MAY 13, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint Ernst & Young Inc as Auditors of the Company Management For For 2 Elect Michael Kirkwood as Director Management For For 3 Elect Tony O'Neill as Director Management For For 4 Re-elect Srinivasan Venkatakrishnan (Venkat) as Director Management For For 5 Re-elect Wiseman Nkuhlu as Member of the Audit and Corporate Governance Committee Management For For 6 Elect Michael Kirkwood as Member of the Audit and Corporate Governance Committee Management For For 7 Re-elect Rhidwaan Gasant as Member of the Audit and Corporate Governance Committee Management For For 8 Re-elect Nozipho January-Bardill as Member of the Audit and Corporate Governance Committee Management For For 9 Place Authorised but Unissued Shares under Control of Directors Management For For 10 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital Management For For 11 Approve Remuneration Policy Management For For 12 Approve Increase in Non-executive Directors Fees Management For For 13 Approve Increase in Non-executive Directors' Fees for Board Committees and Statutory Committee Meetings Management For For 14 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For 15 Approve Financial Assistance to Related or Inter-related Company or Corporation Management For For AQUARIUS PLATINUM LTD Meeting Date:NOV 30, 2012 Record Date:NOV 28, 2012 Meeting Type:ANNUAL Ticker:AQP Security ID:G0440M128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Timothy Freshwater as Director Management For For 2 Re-elect Zwelakhe Mankazana as Director Management For For 3 Re-elect Edward Haslam as Director Management For For 4 Elect Jean Nel as Director Management For For 5 Authorise Market Purchase Management For For 6 Authorise Issue of Equity without Pre-emptive Rights Management For For 7 Ratify Issuance of Shares Under BEE Transaction Management For For 8 Ratify Issuance of Shares Under First Platinum Acquisition Management For For 9 Reappoint Ernst & Young as Auditors and Authorise Their Remuneration Management For For AURICO GOLD INC. Meeting Date:MAY 13, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:AUQ Security ID:05155C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Colin K. Benner Management For For 1.2 Elect Director Luis M. Chavez Management For For 1.3 Elect Director Richard M. Colterjohn Management For For 1.4 Elect Director Mark J. Daniel Management For For 1.5 Elect Director Patrick D. Downey Management For For 1.6 Elect Director Alan R. Edwards Management For For 1.7 Elect Director Scott G. Perry Management For For 1.8 Elect Director Ronald E. Smith Management For For 1.9 Elect Director Joseph G. Spiteri Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Shareholder Rights Plan Management For For 4 Approve Omnibus Long-Term Incetive Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For AURIZON MINES LTD. Meeting Date:MAR 07, 2013 Record Date:FEB 04, 2013 Meeting Type:SPECIAL Ticker:ARZ Security ID:05155P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Shareholder Rights Plan Management For Against B2GOLD CORP. Meeting Date:JUN 14, 2013 Record Date:MAY 10, 2013 Meeting Type:ANNUAL Ticker:BTO Security ID:11777Q209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Clive Johnson Management For For 2.2 Elect Director Robert Cross Management For For 2.3 Elect Director Robert Gayton Management For For 2.4 Elect Director Barry Rayment Management For For 2.5 Elect Director Jerry Korpan Management For For 2.6 Elect Director John Ivany Management For For 2.7 Elect Director Bongani Mtshisi Management For For 2.8 Elect Director Michael Carrick Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For BANRO CORPORATION Meeting Date:JUN 28, 2013 Record Date:MAY 28, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:BAA Security ID:066800103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John A. Clarke Management For For 1.2 Elect Director Maurice J. Colson Management For For 1.3 Elect Director Peter N. Cowley Management For For 1.4 Elect Director Peter V. Gundy Management For For 1.5 Elect Director Arnold T. Kondrat Management For For 1.6 Elect Director Richard J. Lachcik Management For For 1.7 Elect Director Bernard R. van Rooyen Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Advance Notice Policy Management For For BARRICK GOLD CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard L. Beck Management For For 1.2 Elect Director William D. Birchall Management For For 1.3 Elect Director Donald J. Carty Management For For 1.4 Elect Director Gustavo Cisneros Management For For 1.5 Elect Director Robert M. Franklin Management For For 1.6 Elect Director J. Brett Harvey Management For For 1.7 Elect Director Dambisa Moyo Management For For 1.8 Elect Director Brian Mulroney Management For For 1.9 Elect Director Anthony Munk Management For For 1.10 Elect Director Peter Munk Management For For 1.11 Elect Director Steven J. Shapiro Management For For 1.12 Elect Director Jamie C. Sokalsky Management For For 1.13 Elect Director John L. Thornton Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For Against BEADELL RESOURCES LTD. Meeting Date:MAY 24, 2013 Record Date:MAY 22, 2013 Meeting Type:ANNUAL Ticker:BDR Security ID:Q1398U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Craig Readhead as a Director Management For For 3 Elect Robert Watkins as a Director Management For For 4 Approve the Performance Rights Plan Management For For 5 Approve the Potential Termination Benefits Under the Performance Rights Plan Management For For 6 Approve the Grant of Up to 243,524 Performance Rights to Robert Watkins, Executive Director of the Company Management For For 7 Approve the Grant of Up to 411,224 Performance Rights to Peter Bowler, Managing Director of the Company Management For For 8 Ratify the Past Issuance of 27.47 Million Shares to Professional and Sophisticated Investors Management For For 9 Renew the Proportional Takeover Provisions Management For For 10 Approve the Spill Resolution Management Against Against BELO SUN MINING CORP Meeting Date:MAY 22, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:BSX Security ID:080558109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stan Bharti Management For For 1.2 Elect Director Helio Diniz Management For For 1.3 Elect Director Mark Eaton Management For For 1.4 Elect Director Clay Livingston Hoes Management For For 1.5 Elect Director C. Jay Hodgson Management For For 1.6 Elect Director Rui Botica Santos Management For For 1.7 Elect Director Catherine Stretch Management For For 1.8 Elect Director Peter Tagliamonte Management For For 2 Approve Collins Barrow LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Advance Notice Policy Management For For BELO SUN MINING CORP Meeting Date:MAY 22, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:BSX Security ID:ADPV15770 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stan Bharti Management For For 1.2 Elect Director Helio Diniz Management For For 1.3 Elect Director Mark Eaton Management For For 1.4 Elect Director Clay Livingston Hoes Management For For 1.5 Elect Director C. Jay Hodgson Management For For 1.6 Elect Director Rui Botica Santos Management For For 1.7 Elect Director Catherine Stretch Management For For 1.8 Elect Director Peter Tagliamonte Management For For 2 Approve Collins Barrow LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Advance Notice Policy Management For For CENTAMIN PLC Meeting Date:MAY 23, 2013 Record Date:MAY 21, 2013 Meeting Type:ANNUAL Ticker:CEY Security ID:G2055Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3.1 Re-elect Josef El-Raghy as Director Management For For 3.2 Re-elect Trevor Schultz as Director Management For For 3.3 Re-elect Gordon Haslam as Director Management For For 3.4 Re-elect Robert Bowker as Director Management For For 3.5 Re-elect Mark Arnesen as Director Management For For 3.6 Re-elect Mark Bankes as Director Management For For 3.7 Re-elect Kevin Tomlinson as Director Management For For 4.1 Reappoint Deloitte LLP as Auditors Management For For 4.2 Authorise Board to Fix Remuneration of Auditors Management For For 5 Approve Increase in the Maximum Aggregate Fees Payable to Non-Executive Directors Management For For 6 Authorise Issue of Equity with Pre-emptive Rights Management For For 7 Authorise Issue of Equity without Pre-emptive Rights Management For For 8 Authorise Market Purchase of Ordinary Shares Management For For CENTERRA GOLD INC. Meeting Date:MAY 10, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL Ticker:CG Security ID:152006102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ian Atkinson Management For For 1.2 Elect Director Richard W. Connor Management For For 1.3 Elect Director Raphael A. Girard Management For For 1.4 Elect Director Karybek U. Ibraev Management For For 1.5 Elect Director Stephen A. Lang Management For For 1.6 Elect Director John W. Lill Management For For 1.7 Elect Director Amangeldy M. Muraliev Management For For 1.8 Elect Director Sheryl K. Pressler Management For For 1.9 Elect Director Terry V. Rogers Management For For 1.10 Elect Director Bruce V. Walter Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CENTERRA GOLD INC. Meeting Date:MAY 10, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL Ticker:CG Security ID:152006201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ian Atkinson Management For For 1.2 Elect Director Richard W. Connor Management For For 1.3 Elect Director Raphael A. Girard Management For For 1.4 Elect Director Karybek U. Ibraev Management For For 1.5 Elect Director Stephen A. Lang Management For For 1.6 Elect Director John W. Lill Management For For 1.7 Elect Director Amangeldy M. Muraliev Management For For 1.8 Elect Director Sheryl K. Pressler Management For For 1.9 Elect Director Terry V. Rogers Management For For 1.10 Elect Director Bruce V. Walter Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CGA MINING LTD. Meeting Date:NOV 28, 2012 Record Date:NOV 26, 2012 Meeting Type:ANNUAL Ticker:CGX Security ID:Q22628103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Justine Magee as Director Management For For 2 Elect Robert Scott as Director Management For For 3 Elect Phil Lockyer as Director Management For For 4 Approve CGA Loan Funded Share Plan Management For For 5 Approve the Adoption of the Remuneration Report Management For For CGA MINING LTD. Meeting Date:DEC 24, 2012 Record Date:DEC 22, 2012 Meeting Type:COURT Ticker:CGX Security ID:Q22628103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Scheme of Arrangement Between CGA Mining Limited and Its Shareholders Management For For CHALICE GOLD MINES LTD. Meeting Date:NOV 30, 2012 Record Date:NOV 28, 2012 Meeting Type:ANNUAL Ticker:CHN Security ID:Q2261V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Stephen Quin as a Director Management For For 3 Approve the Equal Capital Reduction Management For For 4 Approve the Spill Resolution Management Against Against CHALICE GOLD MINES LTD. Meeting Date:JUN 05, 2013 Record Date:JUN 03, 2013 Meeting Type:SPECIAL Ticker:CHN Security ID:Q2261V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Grant of Up to 1.45 Million Performance Rights to William Bent, Managing Director of the Company Management For For 2 Approve the Grant of Up to 655,000 Performance Rights to Douglas Jones, Technical Director of the Company Management For For 3 Approve the Grant of Up to 750,000 Options to Anthony Kiernan, Non-Executive Director of the Company Management For For 4 Approve the Grant of Up to 300,000 Options to Stephen Quin, Non-Executive Director of the Company Management For For CHINA GOLD INTERNATIONAL RESOURCES CORP. LTD. Meeting Date:DEC 20, 2012 Record Date:NOV 20, 2012 Meeting Type:SPECIAL Ticker:CGG Security ID:16890P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the CSH Agreements Management For For 2 Approve the Jiama Agreements Management For For 3 Approve the Annual Monetary Caps Under the Jiama Framework Agreement Management For For 4 Ratify All Acts of Directors and Officers Management For For 5 Other Business Management For Against CHINA GOLD INTERNATIONAL RESOURCES CORP. LTD. Meeting Date:JUN 18, 2013 Record Date:MAY 07, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:CGG Security ID:16890P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director Zhaoxue Sun Management For Withhold 2.2 Elect Director Xin Song Management For Withhold 2.3 Elect Director Bing Liu Management For Withhold 2.4 Elect Director Zhanming Wu Management For Withhold 2.5 Elect Director Ian He Management For For 2.6 Elect Director Yunfei Chen Management For For 2.7 Elect Director Gregory Hall Management For Withhold 2.8 Elect Director John King Burns Management For For 2.9 Elect Director Xiangdong Jiang Management For Withhold 3 Approve Deloitte Touche Tohmatsu LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against 7 Approve Transaction with a Related Party - Approve Supplemental Jiama Framework Agreement Management For For 8 Approve Transaction with a Related Party - Approve Annual Monetary Caps under Supplemental Jiama Framework Agreement Management For For 9 Approve Supplemental Contract for Purchase and Sale of Dore Management For For 10 Approve Product and Service Framework Agreement Management For For 11 Approve Annual Monetary Caps under Product and Service Framework Agreement Management For For 12 Approve Transaction with a Related Party - Approve Contract for Purchase and Sale of Copper Concentrate Management For For 13 Approve Transaction with a Related Party - Approve Annual Monetary Caps under Contract for Purchase and Sale of Copper Concentrate Management For For 14 Ratify All Acts of Directors and Officers Management For For 15 Other Business Management For Against CHINA GOLD INTERNATIONAL RESOURCES CORP. LTD. Meeting Date:JUN 18, 2013 Record Date:MAY 07, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:CGG Security ID:2750488 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director Zhaoxue Sun Management For Withhold 2.2 Elect Director Xin Song Management For Withhold 2.3 Elect Director Bing Liu Management For Withhold 2.4 Elect Director Zhanming Wu Management For Withhold 2.5 Elect Director Ian He Management For For 2.6 Elect Director Yunfei Chen Management For For 2.7 Elect Director Gregory Hall Management For Withhold 2.8 Elect Director John King Burns Management For For 2.9 Elect Director Xiangdong Jiang Management For Withhold 3 Approve Deloitte Touche Tohmatsu LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against 7 Approve Transaction with a Related Party - Approve Supplemental Jiama Framework Agreement Management For For 8 Approve Transaction with a Related Party - Approve Annual Monetary Caps under Supplemental Jiama Framework Agreement Management For For 9 Approve Supplemental Contract for Purchase and Sale of Dore Management For For 10 Approve Product and Service Framework Agreement Management For For 11 Approve Annual Monetary Caps under Product and Service Framework Agreement Management For For 12 Approve Transaction with a Related Party - Approve Contract for Purchase and Sale of Copper Concentrate Management For For 13 Approve Transaction with a Related Party - Approve Annual Monetary Caps under Contract for Purchase and Sale of Copper Concentrate Management For For 14 Ratify All Acts of Directors and Officers Management For For 15 Other Business Management For Against COLOSSUS MINERALS INC. Meeting Date:MAY 21, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:CSI Security ID:19681L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alberto Arias Management For For 1b Elect Director John Frostiak Management For For 1c Elect Director David Garofalo Management For For 1d Elect Director Greg Hall Management For For 1e Elect Director Mel Leiderman Management For For 1f Elect Director Claudio Mancuso Management For For 1g Elect Director Douglas Reeson Management For For 1h Elect Director John Turner Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Adopt New Bylaws Management For For CONTINENTAL GOLD LIMITED Meeting Date:JUN 07, 2013 Record Date:MAY 03, 2013 Meeting Type:ANNUAL Ticker:CNL Security ID:G23850103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert W. Allen Management For For 1.2 Elect Director Ari B. Sussman Management For For 1.3 Elect Director Gary P. Barket Management For For 1.4 Elect Director Jaime I. Gutierrez Management For For 1.5 Elect Director Paul J. Murphy Management For For 1.6 Elect Director Leon Teicher Management For For 1.7 Elect Director Kenneth G. Thomas Management For For 1.8 Elect Director Timothy A. Warman Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Advance Notice Policy Management For For EASTERN PLATINUM LIMITED Meeting Date:JUN 12, 2013 Record Date:MAY 08, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:ELR Security ID:276855103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Ian Terry Rozier Management For For 2.2 Elect Director David W. Cohen Management For For 2.3 Elect Director Gordon Keep Management For For 2.4 Elect Director John Andrews Management For For 2.5 Elect Director J. Merfyn Roberts Management For For 2.6 Elect Director Robert J. Gayton Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Advance Notice Policy Management For For ELDORADO GOLD CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:ELD Security ID:284902103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director K. Ross Cory Management For For 1.2 Elect Director Robert R. Gilmore Management For For 1.3 Elect Director Geoffrey A. Handley Management For For 1.4 Elect Director Wayne D. Lenton Management For For 1.5 Elect Director Michael A. Price Management For For 1.6 Elect Director Steven P. Reid Management For For 1.7 Elect Director Jonathan A. Rubenstein Management For For 1.8 Elect Director Donald M. Shumka Management For For 1.9 Elect Director Paul N. Wright Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Authorize Board to Fix Remuneration of Auditors Management For For EVOLUTION MINING LTD. Meeting Date:NOV 27, 2012 Record Date:NOV 25, 2012 Meeting Type:ANNUAL Ticker:EVN Security ID:Q3647R147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Adoption of the Remuneration Report Management For For 2 Elect Graham Freestone as a Director Management For For 3 Approve the Issuance of Up to 1.06 Million Performance Rights to Jacob 'Jake' Klein, Executive Chairman of the Board Management For For FRESNILLO PLC Meeting Date:MAY 02, 2013 Record Date:APR 30, 2013 Meeting Type:ANNUAL Ticker:FRES Security ID:G371E2108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Alberto Bailleres as Director Management For Abstain 5 Re-elect Lord Cairns as Director Management For For 6 Re-elect Javier Fernandez as Director Management For For 7 Re-elect Fernando Ruiz as Director Management For For 8 Re-elect Fernando Solana as Director Management For For 9 Re-elect Guy Wilson as Director Management For For 10 Re-elect Juan Bordes as Director Management For For 11 Re-elect Arturo Fernandez as Director Management For For 12 Re-elect Rafael MacGregor as Director Management For For 13 Re-elect Jaime Lomelin as Director Management For For 14 Re-elect Maria Asuncion Aramburuzabala as Director Management For For 15 Re-elect Alejandro Bailleres as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For G-RESOURCES GROUP LTD. Meeting Date:DEC 18, 2012 Record Date: Meeting Type:ANNUAL Ticker:01051 Security ID:G4111M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Reelect Chiu Tao as Director and Authorize the Board to Fix His Remuneration Management For Against 2b Reelect Ma Xiao as Director and Authorize the Board to Fix His Remuneration Management For Against 2c Reelect Tsui Ching Hung as Director and Authorize the Board to Fix His Remuneration Management For For 2d Reelect Or Ching Fai as Director and Authorize the Board to Fix His Remuneration Management For Against 3 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against GOLD FIELDS LTD Meeting Date:MAY 09, 2013 Record Date:MAY 03, 2013 Meeting Type:ANNUAL Ticker:GFIOF Security ID:S31755101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint KPMG Inc as Auditors of the Company Management For For 2 Re-elect David Murray as Director Management For For 3 Re-elect Donald Ncube as Director Management For For 4 Re-elect Rupert Pennant-Rea as Director Management For For 5 Re-elect Gayle Wilson as Director Management For For 6 Re-elect Gayle Wilson as Chairman of the Audit Committee Management For For 7 Re-elect Richard Menell as Member of the Audit Committee Management For For 8 Re-elect Donald Ncube as Member of the Audit Committee Management For For 9 Re-elect Rupert Pennant-Rea as Member of the Audit Committee Management For For 10 Place Authorised but Unissued Shares under Control of Directors Management For For 11 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital Management For For 1 Approve Remuneration Policy Management For For 1 Approve Remuneration of Non-Executive Directors with Effect from 1 June 2013 Management For For 2 Approve Financial Assistance to Related or Inter-related Company Management For For 3 Amend Memorandum of Incorporation Re: Clause 1.2.14 Management For For 4 Amend Memorandum of Incorporation Re: Clause 1.2.16 Management For For 5 Amend Memorandum of Incorporation Re: Clauses 5.6, 5.7 and 5.8 Management For For 6 Amend Memorandum of Incorporation Re: Clause 7.5 Management For For 7 Amend Memorandum of Incorporation Re: Clause 8 Management For For 8 Amend Memorandum of Incorporation Re: Clause 11.1 Management For For 9 Amend Memorandum of Incorporation Re: Clause 14.5 Management For For 10 Amend Memorandum of Incorporation Re: Clause 18.28 Management For For 11 Amend Memorandum of Incorporation Re: Clause 18.35 Management For For 12 Amend Memorandum of Incorporation Re: Clause 20.9 Management For For 13 Amend Memorandum of Incorporation Re: Clause 24 Management For For 14 Amend Memorandum of Incorporation Re: Clause 32 Management For For 15 Amend Memorandum of Incorporation Re: Schedule 1 Management For For 16 Authorise Repurchase of Up to 20 Percent of Issued Share Capital Management For For GOLD FIELDS LTD Meeting Date:MAY 09, 2013 Record Date:APR 18, 2013 Meeting Type:ANNUAL Ticker:GFI Security ID:38059T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint KPMG Inc as Auditors of the Company Management For For 2 Re-elect David Murray as Director Management For For 3 Re-elect Donald Ncube as Director Management For For 4 Re-elect Rupert Pennant-Rea as Director Management For For 5 Re-elect Gayle Wilson as Director Management For For 6 Re-elect Gayle Wilson as Chairman of the Audit Committee Management For For 7 Re-elect Richard Menell as Member of the Audit Committee Management For For 8 Re-elect Donald Ncube as Member of the Audit Committee Management For For 9 Re-elect Rupert Pennant-Rea as Member of the Audit Committee Management For For 10 Place Authorised but Unissued Shares under Control of Directors Management For For 11 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital Management For For 12 Approve Remuneration Policy Management For For 1 Approve Remuneration of Non-Executive Directors with Effect from 1 June 2013 Management For For 2 Approve Financial Assistance to Related or Inter-related Company Management For For 3 Amend Memorandum of Incorporation Re: Clause 1.2.14 Management For For 4 Amend Memorandum of Incorporation Re: Clause 1.2.16 Management For For 5 Amend Memorandum of Incorporation Re: Clauses 5.6, 5.7 and 5.8 Management For For 6 Amend Memorandum of Incorporation Re: Clause 7.5 Management For For 7 Amend Memorandum of Incorporation Re: Clause 8 Management For For 8 Amend Memorandum of Incorporation Re: Clause 11.1 Management For For 9 Amend Memorandum of Incorporation Re: Clause 14.5 Management For For 10 Amend Memorandum of Incorporation Re: Clause 18.28 Management For For 11 Amend Memorandum of Incorporation Re: Clause 18.35 Management For For 12 Amend Memorandum of Incorporation Re: Clause 20.9 Management For For 13 Amend Memorandum of Incorporation Re: Clause 24 Management For For 14 Amend Memorandum of Incorporation Re: Clause 32 Management For For 15 Amend Memorandum of Incorporation Re: Schedule 1 Management For For 16 Authorise Repurchase of Up to 20 Percent of Issued Share Capital Management For For GOLDCORP INC. Meeting Date:MAY 02, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:380956409 Proposal No Proposal Proposed By Management Recommendation Vote Cast a1 Elect Director John P. Bell Management For For a2 Elect Director Beverley A. Briscoe Management For For a3 Elect Director Peter J. Dey Management For For a4 Elect Director Douglas M. Holtby Management For For a5 Elect Director Charles A. Jeannes Management For For a6 Elect Director P. Randy Reifel Management For For a7 Elect Director A. Dan Rovig Management For For a8 Elect Director Ian W. Telfer Management For For a9 Elect Director Blanca Trevino Management For For a10 Elect Director Kenneth F. Williamson Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Restricted Share Unit Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For GRAN COLOMBIA GOLD CORP. Meeting Date:MAY 31, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:GCM Security ID:38501D204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Ten Management For For 2a Elect Director Miguel de la Campa Management For For 2b Elect Director Robert Doyle Management For For 2c Elect Director Robert Hines Management For For 2d Elect Director Serafino Iacono Management For For 2e Elect Director Alfonso Lopez Caballero Management For For 2f Elect Director Augusto Lopez Management For For 2g Elect Director Hernan Juan Jose Martinez Torres Management For For 2h Elect Director Robert Metcalfe Management For For 2i Elect Director Mario Pacheco Management For For 2j Elect Director Jaime Perez Branger Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Advance Notice Policy Management For For 5 Approve Stock Consolidation Management For For GUYANA GOLDFIELDS INC. Meeting Date:APR 26, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:GUY Security ID:403530108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Patrick Sheridan Management For For 1.2 Elect Director Alan Ferry Management For For 1.3 Elect Director Richard Williams Management For For 1.4 Elect Director Robert Bondy Management For For 1.5 Elect Director Daniel Noone Management For For 1.6 Elect Director Jean-Pierre Chauvin Management For For 1.7 Elect Director Scott Caldwell Management For For 1.8 Elect Director David Beatty Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Advance Notice Policy Management For Against 4 Establish Range for Board Size (Minimum of One to Maximum of Eleven) Management For For GUYANA GOLDFIELDS INC. Meeting Date:APR 26, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:GUY Security ID:ADPC00702 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Patrick Sheridan Management For For 1.2 Elect Director Alan Ferry Management For For 1.3 Elect Director Richard Williams Management For For 1.4 Elect Director Robert Bondy Management For For 1.5 Elect Director Daniel Noone Management For For 1.6 Elect Director Jean-Pierre Chauvin Management For For 1.7 Elect Director Scott Caldwell Management For For 1.8 Elect Director David Beatty Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Advance Notice Policy Management For Against 4 Establish Range for Board Size (Minimum of One to Maximum of Eleven) Management For For GUYANA GOLDFIELDS INC. Meeting Date:APR 26, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:GUY Security ID:B07J7D1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Patrick Sheridan Management For For 1.2 Elect Director Alan Ferry Management For For 1.3 Elect Director Richard Williams Management For For 1.4 Elect Director Robert Bondy Management For For 1.5 Elect Director Daniel Noone Management For For 1.6 Elect Director Jean-Pierre Chauvin Management For For 1.7 Elect Director Scott Caldwell Management For For 1.8 Elect Director David Beatty Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Advance Notice Policy Management For Against 4 Establish Range for Board Size (Minimum of One to Maximum of Eleven) Management For For HARMONY GOLD MINING COMPANY LTD Meeting Date:NOV 28, 2012 Record Date:NOV 23, 2012 Meeting Type:ANNUAL Ticker:HAR Security ID:S34320101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Fikile De Buck as Director Management For For 2 Re-elect Simo Lushaba as Director Management For For 3 Re-elect Modise Motloba as Director Management For For 4 Re-elect Patrice Motsepe as Director Management For For 5 Re-elect Fikile De Buck as Member of the Audit Committee Management For For 6 Re-elect Simo Lushaba as Member of the Audit Committee Management For For 7 Re-elect Modise Motloba as Member of the Audit Committee Management For For 8 Re-elect John Wetton as Member of the Audit Committee Management For For 9 Reappoint PricewaterhouseCoopers Incorporated as Auditors of the Company Management For For 10 Approve Remuneration Policy Management For For 11 Authorise Directors to Allot and Issue up to 21,578,212 Authorised but Unissued Ordinary Shares Management For For 12 Amend the Broad-Based Employee Share Ownership Plan (ESOP) Management For For 13 Approve Remuneration of Non-Executive Directors Management For For 14 Adopt New Memorandum of Incorporation Management For Against HOCHSCHILD MINING PLC Meeting Date:MAY 30, 2013 Record Date:MAY 28, 2013 Meeting Type:ANNUAL Ticker:HOC Security ID:G4611M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Graham Birch as Director Management For For 5 Elect Enrico Bombieri as Director Management For For 6 Re-elect Jorge Born Jr as Director Management For For 7 Re-elect Ignacio Bustamante as Director Management For For 8 Re-elect Roberto Danino as Director Management For For 9 Re-elect Sir Malcolm Field as Director Management For For 10 Re-elect Eduardo Hochschild as Director Management For For 11 Re-elect Nigel Moore as Director Management For For 12 Re-elect Rupert Pennant-Rea as Director Management For For 13 Re-elect Fred Vinton as Director Management For For 14 Reappoint Ernst & Young LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For IAMGOLD CORPORATION Meeting Date:MAY 21, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:IMG Security ID:450913108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John E. Caldwell Management For For 1.2 Elect Director Donald K. Charter Management For For 1.3 Elect Director W. Robert Dengler Management For For 1.4 Elect Director Guy G. Dufresne Management For For 1.5 Elect Director Richard J. Hall Management For For 1.6 Elect Director Stephen J. J. Letwin Management For For 1.7 Elect Director Mahendra Naik Management For For 1.8 Elect Director William D. Pugliese Management For For 1.9 Elect Director John T. Shaw Management For For 1.10 Elect Director Timothy R. Snider Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Adopt By-Law Number Two Management For For IMPALA PLATINUM HOLDINGS LTD Meeting Date:OCT 24, 2012 Record Date:OCT 19, 2012 Meeting Type:ANNUAL Ticker:IMP Security ID:S37840113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2012 Management For For 2 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company Management For For 3.1 Elect Hugh Cameron as Chairman of the Audit Committee Management For For 3.2 Elect Almorie Maule as Member of the Audit Committee Management For For 3.3 Re-elect Babalwa Ngonyama as Member of the Audit Committee Management For For 4 Approve Remuneration Policy Management For For 5.1 Elect Almorie Maule as Director Management For For 5.2 Re-elect Dr Khotso Mokhele as Director Management For For 5.3 Re-elect Thandi Orleyn as Director Management For For 6 Place Authorised but Unissued Shares under Control of Directors Management For For 7 Approve Implats Long-Term Incentive Plan 2012 Management For For 1 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For 2 Approve Directors' Remuneration Management For For 3 Adopt New Memorandum of Incorporation Management For Against IMPALA PLATINUM HOLDINGS LTD Meeting Date:OCT 24, 2012 Record Date:OCT 01, 2012 Meeting Type:ANNUAL Ticker:IMP Security ID:452553308 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2012 Management For For 2 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company Management For For 3.1 Elect Hugh Cameron as Chairman of the Audit Committee Management For For 3.2 Elect Almorie Maule as Member of the Audit Committee Management For For 3.3 Re-elect Babalwa Ngonyama as Member of the Audit Committee Management For For 4 Approve Remuneration Policy Management For For 5.1 Elect Almorie Maule as Director Management For For 5.2 Re-elect Dr Khotso Mokhele as Director Management For For 5.3 Re-elect Thandi Orleyn as Director Management For For 6 Place Authorised but Unissued Shares under Control of Directors Management For For 7 Approve Implats Long-Term Incentive Plan 2012 Management For For 1 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For 2 Approve Directors' Remuneration Management For For 3 Adopt New Memorandum of Incorporation Management For Against IMPALA PLATINUM HOLDINGS LTD Meeting Date:MAY 07, 2013 Record Date:APR 26, 2013 Meeting Type:SPECIAL Ticker:IMP Security ID:S37840113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Specific Issue of Ordinary Shares to the Holders of Convertible Bonds that Have Exercised their Rights to Convert their Convertible Bonds Into Ordinary Shares Management For For IMPERIAL METALS CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:III Security ID:452892102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Five Management For For 2.1 Elect Director Pierre Lebel Management For For 2.2 Elect Director J. Brian Kynoch Management For For 2.3 Elect Director Larry G. Moeller Management For For 2.4 Elect Director Theodore W. Muraro Management For For 2.5 Elect Director Edward A. Yurkowski Management For For 3 Ratify Deloitte LLP as Auditors Management For For 4 Re-approve Stock Option Plan Management For Against INV METALS INC. Meeting Date:JUN 26, 2013 Record Date:MAY 24, 2013 Meeting Type:ANNUAL Ticker:INV Security ID:46123C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert C. Bell Management For For 1b Elect Director James Clucas Management For For 1c Elect Director Parviz Farsangi Management For For 1d Elect Director Eric Klein Management For For 1e Elect Director A. Terrance MacGibbon Management For For 1f Elect Director Robert Pollock Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For IVANHOE AUSTRALIA LTD. Meeting Date:MAY 28, 2013 Record Date:MAY 26, 2013 Meeting Type:ANNUAL Ticker:IVA Security ID:Q4980B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3a Elect Stewart Beckman as a Director Management For For 3b Elect Stephen McIntosh as a Director Management For For 3c Elect Director Management For Against 4 Approve the Ivanhoe Australia Limited's 2013 Revised Long Term Incentive Plan for Employees Management For For 5 Approve the Grant of Performance Rights to Peter McMahon, Chairman of the Company Management For For 6 Approve the Grant of Performance Rights to Robert Vassie, Managing Director of the Company Management For Against 7 Approve the Change of Company Name to Inova Resources Limited Management For For 8 Approve the Amendments to the Company's Constitution Management For For IVANPLATS LTD Meeting Date:MAY 07, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:IVP Security ID:46581Q201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eleven Management For For 2.1 Elect Director Robert M. Friedland Management For For 2.2 Elect Director Ian Cockerill Management For For 2.3 Elect Director Charles Russell Management For For 2.4 Elect Director Peter G. Meredith Management For For 2.5 Elect Director Cyril Ramaphosa Management For For 2.6 Elect Director Markus Faber Management For For 2.7 Elect Director William Lamarque Management For For 2.8 Elect Director William Hayden Management For For 2.9 Elect Director Oyvind Hushovd Management For For 2.10 Elect Director Guy de Selliers Management For For 2.11 Elect Director Rilwanu Lukman Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Advance Notice Policy Management For For KINGSGATE CONSOLIDATED LTD. Meeting Date:NOV 21, 2012 Record Date:NOV 20, 2012 Meeting Type:ANNUAL Ticker:KCN Security ID:Q5318K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Peter McAleer as a Director Management For For 2 Ratify the Past Issuance of 9.86 Million Shares to Institutional and Sophisticated Investors Including Existing Shareholders Management For For 3 Approve the Adoption of the Remuneration Report Management For Against 4 Approve the Grant of Up to 106,082 Deferred Rights and 222,955 Performance Rights to Gavin Thomas, Managing Director of the Company Management For Against KINROSS GOLD CORPORATION Meeting Date:MAY 08, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:K Security ID:496902404 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect John A. Brough as Director Management For For 1.2 Elect John K. Carrington as Director Management For For 1.3 Elect John M.H. Huxley as Director Management For For 1.4 Elect Kenneth C. Irving as Director Management For For 1.5 Elect John A. Keyes as Director Management For For 1.6 Elect John A. Macken as Director Management For For 1.7 Elect Catherine McLeod-Seltzer as Director Management For For 1.8 Elect John E. Oliver as Director Management For For 1.9 Elect Una M. Power as Director Management For For 1.10 Elect Terence C.W. Reid as Director Management For For 1.11 Elect J. Paul Rollinson as Director Management For For 1.12 Elect Ruth G. Woods as Director Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For KULA GOLD LTD. Meeting Date:MAY 29, 2013 Record Date:MAY 27, 2013 Meeting Type:ANNUAL Ticker:KGD Security ID:Q5370W110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For Against 3.1 Elect Louis Rozman as a Director Management For For 3.2 Elect Mark Stowell as a Director Management For For 4 Approve the Kula Gold Limited Option Plan Management For Against 5 Ratify Past Issuance of 12.5 Million Placement Shares to Professional and Sophisticated Investors and Existing Shareholders Management For For 6 Approve the Issuance of Up to 10 Percent of the Company's Issued Capital Management For For 7 Appoint Ernst & Young Australia as Auditor of the Company Management For For LION ONE METALS LIMITED Meeting Date:DEC 12, 2012 Record Date:NOV 05, 2012 Meeting Type:ANNUAL Ticker:LIO Security ID:536216104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter H. Berukoff Management For Withhold 1.2 Elect Director Richard J. Meli Management For For 1.3 Elect Director David Duval Management For For 1.4 Elect Director George S. Young Management For Withhold 1.5 Elect Director Hamish Greig Management For Withhold 1.6 Elect Director Stephen T. Mann Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Authorize Board to Fix Remuneration of Auditors Management For For 4 Re-approve Stock Option Plan Management For For LYDIAN INTERNATIONAL LIMITED Meeting Date:MAY 20, 2013 Record Date:APR 20, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:LYD Security ID:G5724R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gordon Wylie Management For For 1.2 Elect Director Timothy Coughlin Management For For 1.3 Elect Director Roderick Corrie Management For For 1.4 Elect Director Marc C. Henderson Management For For 1.5 Elect Director Geoffrey P. Cowley Management For For 1.6 Elect Director Armen Sarkissian Management For For 1.7 Elect Director David Woodall Management For For 2 Approve Grant Thornton LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Stock Option Plan Management For Against MAG SILVER CORP. Meeting Date:OCT 05, 2012 Record Date:SEP 07, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:MAG Security ID:55903Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director Daniel T. MacInnis Management For For 2.2 Elect Director Jonathan A. Rubenstein Management For For 2.3 Elect Director Eric H. Carlson Management For For 2.4 Elect Director Richard M. Colterjohn Management For For 2.5 Elect Director Derek C. White Management For For 2.6 Elect Director Peter K. Megaw Management For For 2.7 Elect Director Frank R. Hallam Management For For 2.8 Elect Director Richard P. Clark Management For For 2.9 Elect Director Peter D. Barnes Management For For 3 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Advance Notice Policy Management For For MAG SILVER CORP. Meeting Date:JUN 18, 2013 Record Date:MAY 14, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:MAG Security ID:55903Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel T. MacInnis Management For For 1.2 Elect Director Jonathan A. Rubenstein Management For For 1.3 Elect Director Eric H. Carlson Management For For 1.4 Elect Director Richard M. Colterjohn Management For For 1.5 Elect Director Derek C. White Management For For 1.6 Elect Director Peter K. Megaw Management For For 1.7 Elect Director Frank R. Hallam Management For For 1.8 Elect Director Richard P. Clark Management For For 1.9 Elect Director Peter D. Barnes Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Shareholder Rights Plan Management For Against MIDAS GOLD CORP. Meeting Date:MAY 14, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:MAX Security ID:59562B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Stephen Quin Management For For 2.2 Elect Director Frederick Earnest Management For For 2.3 Elect Director Wayne Hubert Management For For 2.4 Elect Director Jerry Korpan Management For For 2.5 Elect Director Peter Nixon Management For For 2.6 Elect Director Michael Richings Management For For 2.7 Elect Director John Wakeford Management For For 2.8 Elect Director Donald Young Management For For 3 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Allow Electronic Distribution of Company Communications Management For For 5 Approve Advance Notice Policy Management For For 6 Other Business Management For Against MIDWAY GOLD CORP. Meeting Date:JUN 20, 2013 Record Date:MAY 16, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:MDW Security ID:598153104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Kenneth A. Brunk Management For For 2.2 Elect Director Martin M. Hale, Jr. Management For For 2.3 Elect Director Roger A. Newell Management For For 2.4 Elect Director John W. Sheridan Management For For 2.5 Elect Director Frank S. Yu Management For For 2.6 Elect Director Rodney D. Knutson Management For For 2.7 Elect Director Nathaniel E. Klein Management For For 3 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Permit Holders of the Company's Series A Preferred Stock to Nominate and Elect a Member to the Board Management For For 5 Grant the Holders of the Series A Preferred Shares Preferential Corporate Governance and Nomination Rights Management For Against 6 Approve Omnibus Stock Plan Management For Against NAUTILUS MINERALS INC. Meeting Date:JUN 26, 2013 Record Date:MAY 22, 2013 Meeting Type:ANNUAL Ticker:NUS Security ID:639097104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Geoffrey Loudon Management For For 1.2 Elect Director Russell Debney Management For For 1.3 Elect Director Matthew Hammond Management For For 1.4 Elect Director Cynthia Thomas Management For For 1.5 Elect Director Mohammed Al Barwani Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Require Advance Notice for Shareholder Proposals/Nominations Management For For 4 Allow Electronic Distribution of Company Communications Management For For NEVSUN RESOURCES LTD. Meeting Date:SEP 05, 2012 Record Date:AUG 02, 2012 Meeting Type:SPECIAL Ticker:NSU Security ID:64156L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Stock Option Plan Management For For NEVSUN RESOURCES LTD. Meeting Date:MAY 14, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:NSU Security ID:2631486 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Five Management For For 2.1 Elect Director R. Stuart Angus Management For For 2.2 Elect Director Clifford T. Davis Management For For 2.3 Elect Director Robert J. Gayton Management For For 2.4 Elect Director Gary E. German Management For For 2.5 Elect Director Gerard E. Munera Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Advance Notice Policy Management For For NEVSUN RESOURCES LTD. Meeting Date:MAY 14, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:NSU Security ID:64156L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Five Management For For 2.1 Elect Director R. Stuart Angus Management For For 2.2 Elect Director Clifford T. Davis Management For For 2.3 Elect Director Robert J. Gayton Management For For 2.4 Elect Director Gary E. German Management For For 2.5 Elect Director Gerard E. Munera Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Advance Notice Policy Management For For NEW GOLD INC. Meeting Date:MAY 01, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:NGD Security ID:644535106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director David Emerson Management For For 2.2 Elect Director James Estey Management For For 2.3 Elect Director Robert Gallagher Management For For 2.4 Elect Director Vahan Kololian Management For For 2.5 Elect Director Martyn Konig Management For For 2.6 Elect Director Pierre Lassonde Management For For 2.7 Elect Director Randall Oliphant Management For For 2.8 Elect Director Raymond Threlkeld Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For NEWCREST MINING LTD. Meeting Date:OCT 25, 2012 Record Date:OCT 23, 2012 Meeting Type:ANNUAL Ticker:NCM Security ID:Q6651B114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Gerard Michael Bond as a Director Management For For 2b Elect Vince Gauci as a Director Management For For 3 Approve the Adoption of the Remuneration Report Management For For NEWMONT MINING CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:NEM Security ID:651639106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce R. Brook Management For For 1.2 Elect Director J. Kofi Bucknor Management For For 1.3 Elect Director Vincent A. Calarco Management For For 1.4 Elect Director Joseph A. Carrabba Management For For 1.5 Elect Director Noreen Doyle Management For For 1.6 Elect Director Gary J. Goldberg Management For For 1.7 Elect Director Veronica M. Hagen Management For For 1.8 Elect Director Jane Nelson Management For For 1.9 Elect Director Donald C. Roth Management For For 1.10 Elect Director Simon R. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against 5 Approve Executive Incentive Bonus Plan Management For For NORTH AMERICAN PALLADIUM LTD. Meeting Date:MAY 09, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:PDL Security ID:656912102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven R. Berlin Management For For 1.2 Elect Director C. David A. Comba Management For For 1.3 Elect Director Andre J. Douchane Management For For 1.4 Elect Director Robert J. Quinn Management For For 1.5 Elect Director Greg J. Van Staveren Management For For 1.6 Elect Director William J. Weymark Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve RRSP Share Issuance Plan Management For For 4 Approve Stock Option Plan Management For For 5 Approve Amended and Restated By-law No. 1 Management For For 6 Approve Advance Notice Policy Management For For NORTHAM PLATINUM LTD Meeting Date:NOV 07, 2012 Record Date:NOV 02, 2012 Meeting Type:ANNUAL Ticker:NHM Security ID:S56540156 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2012 Management For For 2.1 Re-elect Michael Beckett as Director Management For For 2.2 Re-elect Dr Judy Dlamini as Director Management For For 2.3 Re-elect Ralph Havenstein as Director Management For For 2.4 Re-elect Lazarus Zim as Director Management For For 3 Reappoint Ernst & Young Inc as Auditors of the Company with Crispen Maongera as the Designated Registered Auditor Management For For 4.1 Re-elect Alwyn Martin as Member of Audit and Risk Committee Management For For 4.2 Re-elect Michael Beckett as Member of Audit and Risk Committee Management For For 4.3 Re-elect Ralph Havenstein as Member of Audit and Risk Committee Management For For 4.4 Re-elect Emily Kgosi as Member of Audit and Risk Committee Management For For 5 Approve Remuneration Policy Management For Against 6 Approve Directors' Remuneration for the Year Ended 30 June 2012 Management For For 1 Approve Directors' Remuneration for the Year Ending 30 June 2013 Management For For 2 Authorise Repurchase of Up to 20 Percent of Issued Share Capital Management For For 3 Adopt New Memorandum of Incorporation Management For Against 4 Approve Financial Assistance to Related or Inter-related Company or Corporation Management For For OSISKO MINING CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:OSK Security ID:688278100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Victor H. Bradley Management For For 1.2 Elect Director John F. Burzynski Management For For 1.3 Elect Director Marcel Cote Management For For 1.4 Elect Director Michele Darling Management For For 1.5 Elect Director Joanne Ferstman Management For For 1.6 Elect Director Staph Leavenworth Bakali Management For For 1.7 Elect Director William A. MacKinnon Management For For 1.8 Elect Director Charles E. Page Management For For 1.9 Elect Director Sean Roosen Management For For 1.10 Elect Director Gary A. Sugar Management For For 1.11 Elect Director Serge Vezina Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Allow Board to Appoint Additional Directors Between Annual Meetings Management For For 4 Approve Shareholder Rights Plan Management For For 5 Approve Advance Notice Policy Management For For 6 Advisory Vote on Executive Compensation Approach Management For For PAN AMERICAN SILVER CORP. Meeting Date:MAY 13, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:PAA Security ID:697900108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ross J. Beaty Management For For 1.2 Elect Director Geoffrey A. Burns Management For For 1.3 Elect Director Michael L. Carroll Management For For 1.4 Elect Director Christopher Noel Dunn Management For For 1.5 Elect Director Neil de Gelder Management For For 1.6 Elect Director Robert P. Pirooz Management For For 1.7 Elect Director David C. Press Management For For 1.8 Elect Director Walter T. Segsworth Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For PANAUST LTD Meeting Date:MAY 17, 2013 Record Date:MAY 15, 2013 Meeting Type:ANNUAL Ticker:PNA Security ID:Q7283A110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Elect Annabelle Chaplain as a Director Management For For 4 Elect Geoffrey Billard as a Director Management For For 5 Elect Zezhong Li as a Director Management For For 6 Approve the Grant of Up to 3.55 Million Ordinary Fully Paid Shares and the Advance of Loan to Gary Stafford, Managing Director of the Company Management For For PLATINUM GROUP METALS LTD. Meeting Date:JAN 08, 2013 Record Date:NOV 16, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:PTM Security ID:72765Q205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director R. Michael Jones Management For For 2.2 Elect Director Frank R. Hallam Management For For 2.3 Elect Director Eric Carlson Management For For 2.4 Elect Director Barry W. Smee Management For For 2.5 Elect Director Iain D.C. McLean Management For For 2.6 Elect Director Timothy D. Marlow Management For For 3 Approve PricewaterhouseCoppers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For Against 5 Approve Shareholder Rights Plan Management For Against 6 Other Business Management For Against PRIMERO MINING CORP. Meeting Date:MAY 08, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:P Security ID:74164W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wade Nesmith Management For For 1.2 Elect Director Joseph Conway Management For For 1.3 Elect Director David Demers Management For For 1.4 Elect Director Grant Edey Management For For 1.5 Elect Director Rohan Hazelton Management For For 1.6 Elect Director Timo Jauristo Management For For 1.7 Elect Director Eduardo Luna Management For For 1.8 Elect Director Robert Quartermain Management For For 1.9 Elect Director Michael Riley Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For Against 4 Approve Employees' Phantom Share Unit Plan Management For Against RANDGOLD RESOURCES LTD Meeting Date:APR 29, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:RRS Security ID:752344309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Philippe Lietard as Director Management For For 5 Re-elect Mark Bristow as Director Management For For 6 Re-elect Norborne Cole Jr as Director Management For For 7 Re-elect Christopher Coleman as Director Management For For 8 Re-elect Kadri Dagdelen as Director Management For For 9 Elect Jeanine Mabunda Lioko as Director Management For For 10 Re-elect Graham Shuttleworth as Director Management For For 11 Re-elect Andrew Quinn as Director Management For For 12 Re-elect Karl Voltaire as Director Management For For 13 Reappoint BDO LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Approve Awards of Ordinary Shares to Non-executive Directors Management For For 17 Approve Grant of a One-Off Career Shares Award of Ordinary Shares to the CEO Management For Against 18 Approve Increase in Non-Executive Directors' Aggregate Fees Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For RATEL GROUP LTD Meeting Date:NOV 26, 2012 Record Date:OCT 22, 2012 Meeting Type:ANNUAL Ticker:RTEGF Security ID:G73897103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Ron Clarke as a Director Management For Withhold 2 Approve Loan Funded Share Plan Management For Against RATEL GROUP LTD Meeting Date:NOV 26, 2012 Record Date:OCT 22, 2012 Meeting Type:ANNUAL Ticker:RTEGF Security ID:VGG738971032 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Ron Clarke as a Director Management For Withhold 2 Approve Loan Funded Share Plan Management For Against RATEL GROUP LTD Meeting Date:MAR 21, 2013 Record Date:FEB 20, 2013 Meeting Type:SPECIAL Ticker:RTEGF Security ID:G73897103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Issuance of Shares in Private Placement Management For For RED 5 LTD. Meeting Date:NOV 27, 2012 Record Date:NOV 25, 2012 Meeting Type:ANNUAL Ticker:RED Security ID:Q80507108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Gary Scanlan as a Director Management For For 2 Approve the Adoption of the Remuneration Report Management For For 3 Ratify the Past Issuance of 7.08 Million Fully Paid Shares to Institutional and Sophisticated Investors Management For For ROMARCO MINERALS INC. Meeting Date:MAY 15, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:R Security ID:775903206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Diane R. Garrett Management For For 1.2 Elect Director James R. Arnold Management For For 1.3 Elect Director Leendert G. Krol Management For For 1.4 Elect Director Robert (Don) MacDonald Management For For 1.5 Elect Director John O. Marsden Management For For 1.6 Elect Director Patrick Michaels Management For For 1.7 Elect Director Robert van Doorn Management For For 1.8 Elect Director Gary A. Sugar Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Stock Option Plan Management For For ROYAL BAFOKENG PLATINUM LTD Meeting Date:APR 17, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:RBP Security ID:S7097C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 31 December 2012 Management For For 2 Re-elect Robin Mills as Director Management For For 3 Re-elect Francis Petersen as Director Management For For 4 Re-elect Nico Muller as Director Management For For 5 Re-elect Martin Prinsloo as Director Management For For 6 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company and Andries Rossouw as the Designated Auditor Management For For 7 Re-elect Linda de Beer as Chairman of the Audit and Risk Committee Management For For 8 Re-elect Robert Mills as Member of the Audit and Risk Committee Management For For 9 Re-elect David Noko as Member of the Audit and Risk Committee Management For For 10 Re-elect Francis Petersen as Member of the Audit and Risk Committee Management For For 11 Re-elect Matsotso Vuso as Member of the Audit and Risk Committee Management For For 12 Place Authorised but Unissued Shares under Control of Directors Management For For 13 Authorise Issuance of Shares for Cash up to a Maximum of Ten Percent of Issued Capital Management For For 14 Approve Remuneration Policy Management For Against 15 Approve Share Plan Management For Against 16 Approve Increase in Ordinary Shares for the Purpose of the Employee Share Incentive Schemes of the Company and Authorise Directors to Issue Such Shares Management For Against 17 Adopt New Memorandum of Incorporation Management For Against 18 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For 19 Approve Non-executive Directors' Fees Management For For ROYAL GOLD, INC. Meeting Date:NOV 14, 2012 Record Date:SEP 17, 2012 Meeting Type:ANNUAL Ticker:RGLD Security ID:780287108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stanley Dempsey Management For For 2 Elect Director Tony Jensen Management For For 3 Elect Director Gordon J. Bogden Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SAN GOLD CORPORATION Meeting Date:JUN 25, 2013 Record Date:MAY 22, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:SGR Security ID:79780P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hugh Wynne Management For For 1.2 Elect Director Dale Ginn Management For For 1.3 Elect Director Michael E. Power Management For For 1.4 Elect Director S. W. (Steve) Harapiak Management For For 1.5 Elect Director Michael Anderson Management For For 1.6 Elect Director Robert Brennan Management For For 1.7 Elect Director Ian Berzins Management For For 2 Approve Scarrow & Donald LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Stock Option Plan Management For Against 4 Approve Advance Notice Policy Management For For SANDFIRE RESOURCES NL Meeting Date:NOV 27, 2012 Record Date:NOV 25, 2012 Meeting Type:ANNUAL Ticker:SFR Security ID:Q82191109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Adoption of the Remuneration Report Management For For 2 Elect Derek La Ferla as Director Management For Against 3 Elect Soocheol Shin as Director Management For Against SEMAFO INC. Meeting Date:MAY 13, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:SMF Security ID:816922108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terence F. Bowles Management For For 1.2 Elect Director Benoit Desormeaux Management For For 1.3 Elect Director Jean Lamarre Management For For 1.4 Elect Director John LeBoutillier Management For For 1.5 Elect Director Gilles Masson Management For For 1.6 Elect Director Lawrence McBrearty Management For For 1.7 Elect Director Tertius Zongo Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For SIBANYE GOLD LTD. Meeting Date:MAY 13, 2013 Record Date:MAY 03, 2013 Meeting Type:ANNUAL Ticker:SGL Security ID:S7627H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Appoint KPMG Inc as Auditors of the Company Management For For 2 Elect Tim Cumming as Director Management For For 3 Elect Barry Davison as Director Management For For 4 Elect Nkosemntu Nika as Director Management For For 5 Elect Susan van der Merwe as Director Management For For 6 Elect Keith Rayner as Chairman of the Audit Committee Management For For 7 Elect Rick Menell as Member of the Audit Committee Management For For 8 Elect Nkosemntu Nika as Member of the Audit Committee Management For For 9 Elect Susan van der Merwe as Member of the Audit Committee Management For For 10 Place Authorised but Unissued Shares under Control of Directors Management For For 1 Approve Remuneration Policy Management For For 11 Amend Rule 5.1.1 of the 2013 Share Plan Management For For 12 Amend Rule 5.2.1 of the 2013 Share Plan Management For For 1 Approve Remuneration of Non-Executive Directors Management For For 2 Approve Financial Assistance to Related or Inter-related Company or Corporation Management For For 3 Amend Memorandum of Incorporation Re: Retirement of Directors in Rotation Management For For 4 Authorise Repurchase of Up to 20 Percent of Issued Share Capital Management For For SIBANYE GOLD LTD. Meeting Date:MAY 13, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:SBGL Security ID:825724206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Appoint KPMG Inc as Auditors of the Company Management For For 2 Elect Tim Cumming as Director Management For For 3 Elect Barry Davison as Director Management For For 4 Elect Nkosemntu Nika as Director Management For For 5 Elect Susan van der Merwe as Director Management For For 6 Elect Keith Rayner as Chairman of the Audit Committee Management For For 7 Elect Rick Menell as Member of the Audit Committee Management For For 8 Elect Nkosemntu Nika as Member of the Audit Committee Management For For 9 Elect Susan van der Merwe as Member of the Audit Committee Management For For 10.1 Place Authorised but Unissued Shares under Control of Directors Management For For 10.2 Approve Remuneration Policy Management For For 11 Amend Rule 5.1.1 of the 2013 Share Plan Management For For 12 Amend Rule 5.2.1 of the 2013 Share Plan Management For For 1 Approve Remuneration of Non-Executive Directors Management For For 2 Approve Financial Assistance to Related or Inter-related Company or Corporation Management For For 3 Amend Memorandum of Incorporation Re: Retirement of Directors in Rotation Management For For 4 Authorise Repurchase of Up to 20 Percent of Issued Share Capital Management For For SILVER LAKE RESOURCES LTD. Meeting Date:NOV 23, 2012 Record Date:NOV 21, 2012 Meeting Type:ANNUAL Ticker:SLR Security ID:Q85014100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Adoption of the Remuneration Report Management For For 2 Elect Brian Kennedy as Director Management For For 3 Elect David Griffiths as Director Management For For 4 Approve Silver Lake Resources Long Term Incentive Plan Management For Against 5 Approve the Termination Benefits of Leslie Davis, Managing Director of the Company Management For Against 6 Approve the Termination Benefits of Christopher Banasik, Exploration and Geology Director Management For Against 7 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management For For 8 Renew Proportional Takeover Provision Management For For SILVER WHEATON CORP. Meeting Date:MAY 21, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:SLW Security ID:828336107 Proposal No Proposal Proposed By Management Recommendation Vote Cast a1 Elect Director Lawrence I. Bell Management For For a2 Elect Director George L. Brack Management For For a3 Elect Director John A. Brough Management For For a4 Elect Director R. Peter Gillin Management For For a5 Elect Director Douglas M. Holtby Management For For a6 Elect Director Eduardo Luna Management For For a7 Elect Director Wade D. Nesmith Management For For a8 Elect Director Randy V.J. Smallwood Management For For b Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For c Advisory Vote on Executive Compensation Approach Management For For ST BARBARA LTD. Meeting Date:NOV 22, 2012 Record Date:NOV 20, 2012 Meeting Type:ANNUAL Ticker:SBM Security ID:Q8744Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Adoption of the Remuneration Report Management For For 3 Elect Saul Jonathan Colin Wise as a Director Management For For 4 Elect Phillip Clive Lockyer as a Director Management For For 5 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management For For 6 Approve the Issuance of Up to 438,182 Performance Rights to Timothy James Lehany, Managing Director and Chief Executive Officer of the Company Management For For 7 Approve the Provision of Financial Assistance in Relation with the Acquisition of Allied Gold Mining Limited Management For For TAHOE RESOURCES INC. Meeting Date:MAY 09, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:THO Security ID:873868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Dan Rovig Management For For 1.2 Elect Director C. Kevin McArthur Management For For 1.3 Elect Director Lorne B. Anderson Management For For 1.4 Elect Director Paul B. Sweeney Management For For 1.5 Elect Director James S. Voorhees Management For For 1.6 Elect Director John P. Bell Management For For 1.7 Elect Director Kenneth F. Williamson Management For For 1.8 Elect Director Tanya M. Jakusconek Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Amend Share Option and Incentive Share Plan Management For Against TOREX GOLD RESOURCES INC. Meeting Date:JUN 19, 2013 Record Date:MAY 10, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:TXG Security ID:891054108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Stanford Management For For 1.2 Elect Director Michael Murphy Management For For 1.3 Elect Director A. Terrance MacGibbon Management For For 1.4 Elect Director David Fennell Management For For 1.5 Elect Director Andrew Adams Management For For 1.6 Elect Director Frank Davis Management For For 1.7 Elect Director James Crombie Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Advance Notice Policy Management For For TOREX GOLD RESOURCES INC. Meeting Date:JUN 19, 2013 Record Date:MAY 10, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:TXG Security ID:ADPV19892 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Stanford Management For For 1.2 Elect Director Michael Murphy Management For For 1.3 Elect Director A. Terrance MacGibbon Management For For 1.4 Elect Director David Fennell Management For For 1.5 Elect Director Andrew Adams Management For For 1.6 Elect Director Frank Davis Management For For 1.7 Elect Director James Crombie Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Advance Notice Policy Management For For TURQUOISE HILL RESOURCES LTD. Meeting Date:MAY 10, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:TRQ Security ID:900435108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jill Gardiner Management For For 1.2 Elect Director R. Peter Gillin Management For For 1.3 Elect Director Warren Goodman Management For For 1.4 Elect Director Isabelle Hudon Management For For 1.5 Elect Director Jean-Sebastien Jacques Management For For 1.6 Elect Director David Klingner Management For For 1.7 Elect Director Charles Lenegan Management For For 1.8 Elect Director Daniel Larsen Management For For 1.9 Elect Director Livia Mahler Management For For 1.10 Elect Director Peter G. Meredith Management For For 1.11 Elect Director Kay Priestly Management For For 1.12 Elect Director Russel C. Robertson Management For For 1.13 Elect Director Jeffery D. Tygesen Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For VOLTA RESOURCES INC. Meeting Date:JUN 13, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:VTR Security ID:92870R104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Kevin Bullock as Director Management For For 1b Elect Victor King as Director Management For For 1c Elect Robert Whittall as Director Management For For 1d Elect Gordon Bogden as Director Management For For 1e Elect Lewis Lawrick as Director Management For For 1f Elect Robert Francis as Director Management For For 1g Elect Alexander J. Davidson as Director Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For Against YAMANA GOLD INC. Meeting Date:MAY 01, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:YRI Security ID:98462Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Marrone Management For For 1.2 Elect Director Patrick J. Mars Management For For 1.3 Elect Director John Begeman Management For For 1.4 Elect Director Alexander Davidson Management For For 1.5 Elect Director Richard Graff Management For For 1.6 Elect Director Nigel Lees Management For For 1.7 Elect Director Juvenal Mesquita Filho Management For For 1.8 Elect Director Carl Renzoni Management For For 1.9 Elect Director Antenor F. Silva, Jr. Management For For 1.10 Elect Director Dino Titaro Management For For 2 Ratify Deloitte LLP as Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Gold and Precious Metals Fund By (Signature and Title)* /s/ LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 23, 2013 * Print the name and title of each signing officer under his or her signature.
